Harris, J.
Tiie Act of the Legislature of Georgia, approved 17th March, 1866, entiled, An Act to alter and amend the laws of this State in relation to apprentices, was evidently designed to make provision for that large class of persons in our midst (colored minors) who, by the results of the civil war, have been thrown upon society, helpless from want of parental protection, want of means of support, inability to earn their daily bread, and from age and other causes. It was the imperative duty of the Legislature to make provision for this portion of our people, to give them the full protection of the law, and prevent their becoming burdensome upon the industry of the country.
The spirit of this act is wise, just, and humane, and comprehends, alike, the white and black, without discrimination. It is, moreover, clear and perspicuous, and should be enforced in good faith; and under color of its provisions, public functionaries should be vigilant in preventing any one, under the name of master, from getting the control of the labor and services of such minor apprentice, as if he _ were still a slave. It should be borne always in mind, and at all times should regulate the conduct of the white man, that slavery is with the days beyond the flood; that it is prohibited by *238the Constitution of the State of Georgia, and by that paramount authority, the Constitution of the United States; and that its continuance will not by any honest public functionary be tolerated-, under the forms of law or otherwise, directly or indirectly.
The Act referred to never contemplated the apprenticing of a colored minor whose father or mother were alive, resident in the same county of the minor. When the parents are dead, and the profits or income of their estate are insufficient for the support of the minor, then, and in such case, the Ordinary may bind out the minor as an apprentice. So, also, when the parents of a minor reside out of the county in which he resides, and their means are insufficient for his support, the Ordinary may apprentice the minor. The law further enacts, that in all cases where the parents are, from poverty, infirmity, from disease or old age, unable to support their minor children, the Ordinary is authorized to bind out the minor children of such parents.
The testimony in the record, not simply shows an entire want of jurisdiction of the Ordinary in this case, but the strongest reasons why he should not have yielded to the wish of Reddish to have the boy Henry apprenticed to him.
Let the judgment be reversed.